        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 1 of 11. PageID #: 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 PATRICIA HARDIMON                                 )         CASE NO. 1:20-cv-246
 on behalf of herself and all other similarly-     )
 situated individuals,                             )         JUDGE
                                                   )
                Plaintiff,                         )         MAGISTRATE
                                                   )
                        v.                         )
                                                   )
 NVENT THERMAL, LLC,                               )
 c/o Corporation Service Company                   )
 Statutory Agent                                   )
 50 West Broad Street                              )
 Suite 1330                                        )
 Columbus, Ohio 43215                              )
                                                   )
                -and-                              )
                                                   )
 ERICO INTERNATIONAL CORP.,                        )
 c/o Corporation Service Company                   )
 Statutory Agent                                   )
 50 West Broad Street                              )
 Suite 1330                                        )
 Columbus, Ohio 43215                              )
                                                   )
                Defendants.                        )


            PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT
                            (WITH JURY DEMAND)

       Now comes Plaintiff Patricia Hardimon, by and through her undersigned counsel, and for

her Collective and Class Action Complaint, states as follows. Plaintiff, on behalf of herself and all

similarly-situated individuals, brings this action under 29 U.S.C. § 216(b) and Ohio law against

Defendant nVent Thermal, LLC and Defendant ERICO International Corporation (collectively the

“Defendants”). This action seeks appropriate monetary, declaratory, and equitable relief based on

Defendants’ willful failure to compensate Plaintiff and similarly-situated individuals overtime
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 2 of 11. PageID #: 2



wages as required by the Fair Labor Standards Act (“FLSA”); the Ohio Minimum Fair Wage

Standards Act (“OMFWSA”); and O.R.C. § 4113.15 (Ohio’s “Prompt Pay Act.”)

                                        JURISDICTION & VENUE

1.      This Court has jurisdiction over Plaintiff’s FLSA claims under 28 U.S.C. § 1331 and 29

U.S.C. § 216(b).

2.      This Court has supplemental jurisdiction over Plaintiff’s Ohio law claims under 28 U.S.C. §

1367.

3.      Venue in this Court is proper under 28 U.S.C. § 1391(b) because the parties reside in this

district, and a substantial part of the events giving rise to the claim herein occurred in this district.

                                                 PARTIES

4.      Plaintiff is an adult resident of the State of Ohio.

5.      Defendant nVent Thermal, LLC is a Delaware limited liability corporation with its

international headquarters and principal place of business located in Solon, Ohio.

6.      Defendant ERICO International Corporation is a domestic corporation with its principal

place of business in Solon, Ohio.

7.      At all times relevant herein, Plaintiff was an “employee” of Defendants as defined in the

FLSA and OMFWSA.

8.      Plaintiff has given written consent to join this action, of copy of which is attached to this

Complaint as Exhibit 1.

9.      At all times relevant herein, Defendants were “employers” as defined by the FLSA and

OMFWSA.

10.     Upon information and belief, Defendants each had gross sales in excess of Five Hundred

Thousand Dollars ($500,000) per year at all times relevant herein.




                                                    .2
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 3 of 11. PageID #: 3



11.     Upon information and belief, at all times relevant herein, Defendants purchased and handled

goods moved in interstate commerce.

12.     At all times relevant herein, Defendants were, and continue to be, an “enterprise engaged in

commerce” within the meaning of FLSA.

                                            FACTS

13.     Defendants manufacturer electric enclosures, electric heat-tracing solutions, complete

heat-management systems, and electrical and fastening solutions at various facilities in Solon,

Ohio.

14.     Plaintiff is and has been employed by Defendants as a machine operator for more than

18 years.

15.     Throughout her employment with Defendants, Plaintiff and other similarly-situated

employees worked in excess of forty hours per workweek on a regular and recurring basis.

16.     Defendants did not pay Plaintiff or the other similarly-situated employees overtime

wages for their work as required under the FLSA and OMFWSA.

17.     Instead, in violation of the FLSA and OMFWSA, Defendants manually removed time

off of Plaintiff’s and other similarly-situated employee’s timecards.

18.     In further violation of the FLSA and OMFWSA, Defendants improperly rounded

Plaintiff’s and other similarly-situated employee’s timecard entries.

19.     As a result, Plaintiff and other similarly-situated employees were not paid overtime

wages earned by them and owed to them under the FLSA and OMFWSA.

20.     Defendants knowingly and willfully removed time from Plaintiff’s and other similarly-

situated employee’s timecards.

21.     As a result, Defendants knowingly and willfully failed to pay Plaintiff and other

similarly-situated employees regular and overtime wages throughout their employment.

                                                 .3
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 4 of 11. PageID #: 4



                         COLLECTIVE ACTION ALLEGATIONS

22.    Plaintiff brings Count I of this action on her own behalf pursuant to 29 U.S.C. § 216(b), and

on behalf of all other persons similarly situated who have been, are being, or will be adversely

affected by Defendants’ unlawful conduct.

23.    The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right to send

“opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a member, is

composed of and defined as follows:

               All former and current individuals employed by nVent Thermal,
               LLC and/or Defendant ERICO International Corporation who were
               paid on an hourly basis at any time between February 5, 2017 and
               the present.

24.    Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at least 500 persons.

25.    This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. § 216(b)

as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and costs under

the FLSA. In addition to Plaintiff, numerous current and former employees are similarly situated

with regard to their wages and claims for unpaid wages and damages. Plaintiff is representative of

those other employees and is acting on behalf of their interests as well as her own interests in

bringing this action.

26.    These similarly-situated employees are known to Defendants and are readily identifiable

through Defendants’ payroll and employee records. These individuals may readily be notified of

this action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA.

27.    Written consents to join this action, as and when executed by other individual plaintiffs,

will be filed pursuant to 29 U.S.C. § 216(b)
                                                   .4
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 5 of 11. PageID #: 5



                               CLASS ACTION ALLEGATIONS

28.    Plaintiff brings her State claims pursuant to FED R. CIV. P. 23, on behalf of other non-exempt

persons employed by Defendants and defined as:

               All former and current individuals employed by nVent Thermal,
               LLC and/or Defendant ERICO International Corporation who were
               paid on an hourly basis at any time between February 5, 2017 and
               the present.


29.    All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are determinable

from Defendants’ corporate records. The hours assigned and worked, the positions held, and the

rate of pay for each Class Member is also determinable from Defendants’ records. For purpose of

notice and other purposes related to this action, their names and addresses are readily available from

Defendants. Notice can be provided by means permissible under said FED R. CIV. P. 23.

30.    The proposed Class is so numerous that joinder of all members is impracticable, and the

disposition of their claims as a class will benefit the parities and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of the number is

presently within the sole control of the Defendants, upon information and belief, there are more than

500 members of the class.

31.    Plaintiff’s claims are typical of those claims which could be alleged by any member of the

Class, and the relief sought is typical of the relief that would be sought by each member of the Class

in separate actions. All the Class members were subject to the same corporate practices of

Defendants, as alleged herein, of failing to pay overtime compensation. Defendants’ corporation-

wide policies and practices affected all Class members similarly, and Defendants benefited from the

same type of unfair and/or wrongful acts as to each Class member. Plaintiff and other Class




                                                  .5
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 6 of 11. PageID #: 6



members sustained losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

32.    Plaintiff is able to fairly and adequately protect the interests of the Class and has no interests

antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and competent

in representing plaintiffs in both class action and wage and hour employment litigation cases.

33.    A class action is superior to other available methods for the fair and efficient adjudication of

the controversy, particularly in the context of wage and hour litigation where individual Class

members lack the financial resources to vigorously prosecute corporate defendants. Class action

treatment will permit a large number of similarly situated persons to prosecute their common claims

in a single forum simultaneously, efficiently, and without the unnecessary duplication of efforts and

expenses that numerous individual actions engender. The losses, injuries, and damages suffered by

each of the individual Class members are small in the sense pertinent to a class action analysis, thus

the expenses and burden of individual litigation would make it extremely difficult or impossible for

the individual Class members to redress the wrongs done to them. Further, important public interests

will be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing incompatible

standards of conduct for Defendants and resulting in the impairment of class members’ rights and

the disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the Court

can, and is empowered to, fashion methods to efficiently manage this action as a class action.




                                                  .6
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 7 of 11. PageID #: 7



34.    There are questions of law and fact common to the Class which predominate over any

questions affecting only individual class members, including:

       a.     Whether Defendants employed Plaintiff and the Class within the

              meaning of the Ohio law;

       b.     Whether Defendants paid Plaintiff and Class members are the

              proper overtime wages for all hours worked;

       c.     Whether Plaintiff and Class members are entitled to overtime under

              Ohio Law;

       d.     Whether Defendants’ practice and policy to remove hours from

              Plaintiff’s and the Class member’s timecards was a violation of the

              OMFWSA;

       e.     Whether Defendants’ practice and policy to round Plaintiff’s and the

              Class member’s timecard entries was a violation of the OMFWSA;

       f.     Whether Defendants’ policy of failing to pay Plaintiff and the Class

              was instituted willfully or with reckless disregard of the law; and

       g.     Whether Defendants’ policy of failing to pay Plaintiff and the Class

              was instituted in good faith.

                                            COUNT I
                          [Violation of the Fair Labor Standards Act
              Brought on behalf of Plaintiff herself and all other similarly situated]

35.    Plaintiff re-alleges all prior paragraphs and incorporates them here by reference.

36.    The FLSA requires employers to pay all non-exempt employees one and one-half times the

regular rate of pay for all hours worked in excess of 40 per workweek.

37.    Plaintiff and the similarly situated employees she seeks to represent regularly worked in

excess of 40 hours per workweek for Defendants.

                                                .7
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 8 of 11. PageID #: 8



38.    Defendants’ policy and practice of not paying Plaintiff and other similarly situated

employees overtime at the proper overtime rate violates the FLSA.

39.    By engaging in the above-mentioned activities, Defendants willfully, knowingly, and/or

recklessly violated the provisions of the FLSA.

40.    As a result of Defendants’ practices and policies, Plaintiff and all those similarly situated

have been damaged.

                                         COUNT II
                               [Violation of the OMFWSA
                 Brought on behalf of Plaintiff herself and the Rule 23 Class]

41.    Plaintiff re-alleges all prior paragraphs and incorporates them here by reference.

42.    The OMFWSA requires employers to pay all non-exempt employees one and one-half times

the regular rate of pay for all hours worked in excess of 40 per workweek.

43.    Plaintiff and the similarly situated employees she seeks to represent regularly worked in

excess of 40 hours per workweek for Defendants.

44.    Defendants’ policy and practice of not paying Plaintiff and other similarly situated

employees overtime at the proper overtime rate violates the OMFWSA.

45.    By engaging in the above-mentioned activities, Defendants willfully, knowingly, and/or

recklessly violated the provisions of the OMFWSA.

46.    As a result of Defendants’ practices and policies, Plaintiff and all those similarly situated

have been damaged.




                                                  .8
        Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 9 of 11. PageID #: 9



                                           COUNT III
                      [Untimely Payment of Wages under O.R.C. § 4113.15
                  Brought on behalf of Plaintiff herself and the Rule 23 Class]

47.    Plaintiff re-alleges all prior paragraphs and incorporates them here by reference.

48.    During all relevant times, Defendants were entities covered by O.R.C. § 4113.15, and

Plaintiff and the Rule 23 Class were employees within the meaning of O.R.C. § 4113.15 and were

not exempt from its protections.

49.    O.R.C. § 4113.15(A) requires that Defendants pay Plaintiff and the Rule 23 Class all ages,

including unpaid overtime, on or before the first day of each month, for wages earned during the

first half of the preceding month ending with the fifteenth day thereof, and on or before the fifteenth

day of each month, for wages earned during the last half of the preceding calendar month.

50.    Plaintiff and the Rule 23 Class’s unpaid wages have remained unpaid for more than thirty

(30) days beyond their regularly scheduled payday.

51.    In violating Ohio law, Defendants have acted willfully, without a good faith basis and with

reckless disregard of Ohio law.

52.    As a result of Defendants’ violation, Plaintiff and the Rule 23 Class have been damaged.

                                   DEMAND FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself, and the FLSA collective plaintiffs and Rule

23 Class, respectfully request that this Court enter a judgment providing the following relief:

       a)      Authorizing plaintiff at the earliest possible time to give notice of this collective

action, or that the court issue such notice, to all persons who are presently, or have been employed

by Defendants as non-exempt employees. Such notice shall inform them that the civil notice has

been filed, of the nature of the action, of their right to join this lawsuit if they believe they were

denied proper hourly compensation and premium overtime wages;

       b)      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

                                                  .9
      Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 10 of 11. PageID #: 10



of Civil Procedure;

       c)      Designation of Plaintiff as representatives of the Rule 23 Class, and counsel of record

as Class counsel;

       d)      Certification of this case as a collective action pursuant to FLSA;

       e)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and her counsel to represent the Collective

Action Members;

       f)      An award of unpaid overtime wages due Plaintiff and the Collective Action members

under the FLSA and the OMFWSA, plus liquidated damages;

       g)      Liquidated damages under the FLSA, OMFWSA, and O.R.C. § 4113.15;

       h)      An award of costs and expenses of this action, together with reasonable attorneys’

fees and expert fees;

       i)      An award of prejudgment and post-judgment fees; and

       j)      Such other and further legal and equitable relief as this Court deems necessary, just,
and proper

                                                       Respectfully submitted,

                                                       /s/ Joshua B. Fuchs_______________

                                                       Joshua B. Fuchs (0087066)
                                                       josh@fuchsfirm.com
                                                       THE FUCHS FIRM LLC
                                                       3961 Silsby Road
                                                       University Heights, Ohio 44118
                                                       (216) 505-7500 (Telephone/Facsimile)

                                                       Attorney for Plaintiff



                                                 .10
  Case: 1:20-cv-00246-PAB Doc #: 1 Filed: 02/05/20 11 of 11. PageID #: 11



                                   JURY DEMAND

Plaintiff demands a trial by jury by the maximum number of jurors permitted.


                                                 /s/ Joshua B. Fuchs




                                           .11
